COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS
                                          §

 Acme Energy Services, Inc. d/b/a Rig         §              No. 08-17-00148-CV
 Movers Express,
                                              §                Appeal from the
                      Appellant,
                                              §              109th District Court
 v.
                                              §           of Winkler County, Texas
 Sandra H. Staley, Individually as
 Independent Executrix of the Estate of       §                (TC# 15,687-B)
 George G. Staley, Deceased, and as
 Trustee of the Tax Free Trust for Sandra     §
 H. Staley,
                                              §
                      Appellee.
                                              §
                                            ORDER

        The Court GRANTS the Appellee’s motion to vacate the November 8, 2018 submission

and oral argument setting. The above styled and numbered cause will be rescheduled at a later

date.

        IT IS SO ORDERED this 27th day of September, 2018.


                                                   PER CURIAM

Before McClure, C.J., Rodriguez and Palafox, JJ.